F I L E D
                                                               United States Court of Appeals
                                                                       Tenth Circuit
                     UNITED STATES CO URT O F APPEALS
                                                                     March 15, 2007
                                  TENTH CIRCUIT                    Elisabeth A. Shumaker
                                                                       Clerk of Court



 RO NA LD K . BA SSETT,

          Petitioner-Appellee,

 v.                                                    No. 06-1514
                                                    District of Colorado
 R. W ILEY, W arden,                            (D.C. No. 06-CV-374-W YD)

          Respondent-Appellant.




                             OR D ER AND JUDGM ENT *


Before M U RPH Y, M cW ILLIAM S, and HA RTZ, Circuit Judges.


      The abatement entered in this matter originally on January 29, 2007, is

lifted. In accord with the response the government submitted to our order dated

February 21, 2007, and more particularly in light of our opinion in Wedelstedt v.

Wiley, __F.3d__, No. 06-1461, 2007 W L 512517 (10th Cir. Feb. 20, 2007), the




      *
        After examining the appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination
of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). This case is
therefore submitted without oral argument. This order and judgment is not
binding precedent except under the doctrines of law of the case, res judicata and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
judgm ent of the district court in this matter is AFFIRMED.



                                              Entered for the Court,

                                              Per Curiam




                                        -2-